Drawings
The drawings are objected to because:
Figs. 1 & 4 fail to show the disclosed invention.  Fig. 7 shows a point of inflection just above Line XI-XI on the surface of second lobe 44 (as well as on fourth lobe 52).   However, no such point of inflection is present at in Figs. 1 & 4.  Figs. 1 & 4 instead depict a device identical to that shown at a Fig. 4 in the admitted part, “Japanese Patent No. 5934266”.
The drawings fail to show “the orthogonal site includes a curved surface shape having in this order from a side in proximity to the annular member a first arcuate portion, and a second arcuate portion continuous from the first arcuate portion and having a radius of curvature smaller than a radius of curvature of the first arcuate portion” as recited in claim 1 and described at page 11.  The only drawing that attempts to show these features is Fig. 7.  However, at Fig. 7, the radius of curvature R2 of the second arcuate portion 62 is the same as or larger (i.e. not smaller) than the radius of curvature R1 of the first arcuate portion 60.
The drawings fail to show, “in a horizontal cross section perpendicular to the axial direction extending from a proximal end portion of each of the retaining members on the side of the annular member to a distal end portion separated from the annular member, a diameter in the horizontal cross section gradually becomes smaller as a distance from the annular member increases” as recited in claim 2.  The only drawings that attempt to show these features are Fig. 9-11.  However, at Figs. 9-11, the diameter 
Figs. 9-11 fail to show, “the relationship Dl > D2 > D3 is satisfied, and the relationship R1' > R2' > R3' is satisfied” as described on page 11 of the specification. Instead at Figs. 9-11, Dl = D2=> D3 and R1' = R2' = R3'.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because:
The summary at page 2, line 28 through page 4, line 6 is not written in clear 
narrative form.  It is instead a cut-and-paste from the claims.
Page 11, lines 7+ states,” FIGS. 9 to 11 are cross-sectional views taken along line IX-XI (and IX'-IX') and line X-X (and X'-X'), respectively, of FIG. 7.”  However, Figs. 9-11 depict three cross sections. Whereas the Line IX-XI (and IX'-IX') and Line X-X (and X'-X') define just two cross sections.
Page 11, lines 9 & 10  states, “the axial direction (direction of the arrow X)” which contradicts the previous description of the arrow X depicting a widthwise or transverse direction.  See Fig. 4 and page 6, line 14.

Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As noted in exhaustive detail above, the drawing fail to show any of the features that differentiate the alleged invention from the admitted prior art.  As such, the disclosure fails to provide a working example of the disclosed invention.  Thus it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As noted in exhaustive detail above, the drawing fail to show any of the features that differentiate the alleged invention from the admitted prior art.  Without such it is not possible to accurately determine the metes and bounds of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wakamatsu, Tsujimoto and Beigang each disclose a constant velocity joint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679